Exhibit 10.1

 

NOTE AND WARRANT PURCHASE AGREEMENT

 

THIS NOTE AND WARRANT PURCHASE AGREEMENT (“Agreement”) is made and entered into
effective as of                     , 2006, by and among Optical Sensors
Incorporated, a Delaware corporation d/b/a väsamed (the ”Company”), with its
principal place of business at 7615 Golden Triangle Drive, Suite A, Eden
Prairie, Minnesota 55344, and                 (the “Investor”). Investor resides
at the address set forth on the signature page hereto.

 

A. The Company currently needs up to an aggregate of Four Million Five Hundred
Thousand Dollars ($4,500,000) to fund its operation until such time as it is
able raise additional equity capital (the “Bridge Financing”).

 

B. The Investor desires to participate in the Bridge Financing with other
investors (the “Other Investors”) and purchase a convertible promissory note and
warrant from the Company on the terms and conditions set forth in this
Agreement.

 

Accordingly, in consideration of the foregoing, the mutual promises set forth
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

1.    (a) Purchase of Convertible Promissory Note. Upon the terms and subject to
the conditions set forth in this Agreement, the Company agrees to issue to the
Investor, and the Investor agrees to purchase from the Company, a convertible
promissory note in the form attached hereto as Exhibit A in the principal amount
of                  Dollars ($            ) (the ”Note” and collectively, with
the other notes issued in the Bridge Financing to the Other Investors, the
“Notes”). The Note shall bear interest at the rate of ten percent (10%) per
annum from the date of the Note until paid in full and shall be due and payable
in full eighteen (18) months from the date of issuance (the “Maturity Date”)
unless converted into shares of Series C Preferred Stock (“Series C Stock”) of
the Company prior to the Maturity Date. The Company shall have the right to
prepay the Note, in whole or in part, without premium or penalty, at any time or
from time to time, on ten (10) days’ prior written notice to the Investor. The
Note, along with the other Notes, shall be secured by a lien on the assets of
the Company, except for patents and other rights to intellectual property and
regulatory approvals held by the Company. The terms of such lien and exceptions
are set forth in the Security Agreement attached hereto as Exhibit D, which will
be executed by the Investor together with the Other Investors.

 

  (b)

Issue of Warrants. As part of this transaction, Company will issue to Investor a
warrant to purchase 10,000 shares of the Company’s common stock (“Common Stock”)
for every One Hundred Thousand Dollars ($100,000) in principal of the Note or
portion thereof, pro-rata, which warrant (the “Warrant”) will be in
substantially the form attached hereto as Exhibit B and will have an initial
exercise price equal to $2.25 per share, subject to adjustment of the exercise
price



--------------------------------------------------------------------------------

 

and number of shares purchasable as set forth in the Warrant. The Warrant issued
to the Investor, along with warrants issued to Other Investors, are a part of a
series of warrants for rights to purchase up to Four Hundred Fifty Thousand
(450,000) shares of Common Stock (the “Warrants”) The Warrant shall be
exercisable for a period of five (5) years from the date of issuance. The shares
issuable upon the exercise of the Warrant are referred to as the “Warrant
Shares”. The Note and Warrant, collectively, are referred to herein as the
“Securities”.

 

2.    (a) Voluntary Conversion. The Investor shall have the right to convert all
or any portion of principal balance of the Note, at the option of the Investor,
into shares of the Series C Stock at any time, and from time to time. All
accrued and unpaid interest on any principal so converted shall, at the
Company’s option, be paid (i) in shares of Series C Stock at the time of
conversion, or (ii) in cash in accordance with the interest provisions of the
Note. The conversion price of the Note shall be $90.00 per share of Series C
Stock. A copy of the Certificate of Designation for the Series C Stock is
attached hereto as Exhibit C. The shares of Series C Stock issuable upon
conversion of the Note are referred to as the “Conversion Securities”.

 

  (b) Automatic Conversion. All outstanding principal under the Note will
automatically convert into shares of Series C Preferred stock, at the $90.00 per
share conversion price, upon (i) the closing of a private placement of equity
securities of the Company in one or more transactions with gross proceeds to the
Company totaling at least $5 million, before deduction of agent’s commissions
and expenses, or (ii) upon an acquisition of the Company or of all or
substantially all of its assets. All accrued and unpaid interest on any
principal so converted shall, at the Company’s option, be paid (i) in shares of
Series C Stock at the time of conversion, or (ii) in cash in accordance with the
interest provisions of the Note.

 

3. Representations and Warranties of the Investor. The Investor represents and
warrants to, and covenants with the Company as follows:

 

(a) The Investor qualifies as an “accredited investor,” as defined in Rule 501
of Regulation D under the Securities Act. Specifically, (check all that apply):

 

INDIVIDUALS

 

              A.     The undersigned is an individual with a net worth, or a
joint net worth together with his or her spouse, in excess of $1,000,000. (In
calculating net worth, you may include equity in personal property and real
estate, including your principal residence, cash, short-term investments, stock
and securities. Equity in personal property and real estate should be based on
the fair market value of such property minus debt secured by such property.)

 

2



--------------------------------------------------------------------------------

              B.     The undersigned is an individual (not a partnership,
corporation, etc.) with income in excess of $200,000 in each of the prior two
years and reasonably expects an income in excess of $200,000 in the current
year.

 

              C.     The undersigned is an individual (not a partnership,
corporation, etc.) who, with his or her spouse, had joint income in excess of
$300,000 in each of the prior two years and reasonably expects joint income in
excess of $300,000 in the current year.

 

              D.     The undersigned is a director or executive officer of the
Company.

 

ENTITIES

 

              E.     The undersigned, if other than an individual, is an entity
all of whose equity owners meet one of the tests set forth in (a) through
(d) above (if relying on this category alone, each equity owner must complete a
separate copy of this Agreement).

 

              F.     The undersigned is an entity, and is an “Accredited
Investor” as defined in Rule 501(a) of Regulation D under the Act. This
representation is based on the following (check one or more, as applicable):

 

              1.     The undersigned (or, in the case of a trust, the
undersigned trustee) is a bank or savings and loan association as defined in
Sections (a)(2) and 3(a)(5)(A), respectively, of the Act acting either in its
individual or fiduciary capacity.

 

              2.     The undersigned is an insurance company as defined in
Section 2(13) of the Act.

 

              3.     The undersigned is an investment company registered under
the Investment Company Act of 1940 or a business development company as defined
in Section 2(a)(48) of that Act.

 

              4.     The undersigned is a Small Business Investment Company
licensed by the U.S. Small Business Administration under Section 301(c) or
(d) of the Small Business Investment Act of 1958.

 

              5.     The undersigned is an employee benefit plan within the
meaning of Title I of the Employee Retirement Income Security Act of 1974
(“ERISA”) and either (check all that apply):

 

              a.     the investment decision is made by a plan fiduciary, as
defined in Section 3(21) of ERISA, which is either a bank, savings and loan
association, insurance company, or registered investment adviser; or

 

3



--------------------------------------------------------------------------------

              b.     the employee benefit plan has total assets in excess of
$5,000,000; or

 

              c.     the plan is a self-directed plan with investment decisions
made solely by persons who are “Accredited Investors” as defined under the Act.

 

              6.     The undersigned is a private business development company
as defined in Section 202(a)(22) of the Investment Advisers Act of 1940.

 

              7.     The undersigned has total assets in excess of $5,000,000,
was not formed for the specific purpose of acquiring securities of the Company
and is one or more of the following (check one or more, as appropriate):

 

              a.     an organization described in Section 501(c)(3) of the
Internal Revenue Code; or

 

              b.     a corporation; or

 

              c.     a Massachusetts or similar business trust; or

 

              d.     a partnership.

 

              8.     The undersigned is a trust with total assets exceeding
$5,000,000 which was not formed for the specific purpose of acquiring securities
of the Company and whose purchase is directed by a person who has such knowledge
and experience in financial and business matters that he is capable of
evaluating the merits and risks of the investment in the Securities.

 

Paragraph 3(a) is required in connection with the exemptions from the Act and
State Laws being relied on by the Company with respect to the offer and sale of
the Securities.

 

The undersigned agrees to furnish any additional information which the Company
or its legal counsel deem necessary in order to verify the responses set forth
above.

 

  (b)

The Note and Warrant are being purchased for investment for the Investor’s own
account and not with the view to, or for resale in connection with, any
distribution or public offering thereof. The Investor understands that neither
the Note, the Warrant, the Warrant Shares nor the Conversion Securities have
been registered under the Securities Act or any state securities laws by reason
of their

 

4



--------------------------------------------------------------------------------

 

contemplated issuance in transactions exempt from the registration requirements
of the Securities Act and applicable state securities laws and that the reliance
of the Company and others upon these exemptions is predicated in part upon this
representation by the Investor. The Investor further understands that the Note,
the Warrant, the Warrant Shares and the Conversion Securities may not be
transferred or resold without registration under the Securities Act and any
applicable state securities laws, or pursuant to an exemption from the
requirements of the Securities Act and applicable state securities laws.

 

  (c) The Investor acknowledges that the Company has made available to the
Investor prior to the execution of this Agreement the materials listed in
Exhibit E attached hereto; the Investor has received all materials that have
been requested by Investor and Investor has had the opportunity to ask questions
and receive answers concerning the business, operations and financial condition
of the Company and the terms and conditions of the sale of securities
contemplated by this Agreement and to obtain any additional information
requested by such Investor. The Investor understands the risks of an investment
in the Company as proposed herein and is able to bear such risks, including the
loss of its entire investment in the Note, the Warrant, the Warrant Shares and
the Conversion Securities. The Investor has such knowledge and experience of
financial and business matters that he is capable of evaluating the merits and
risks of the investment to be made pursuant to this Agreement.

 

  (d) This Agreement has been duly authorized by all necessary action on the
part of the Investor, has been duly executed and delivered by such Investor and
is a valid and binding agreement of such Investor.

 

4. Representations and Warranties of the Company. The Company represents and
warrants to the Investor as follows:

 

  (a) Organization. The Company is a corporation duly organized, validly
existing and in good standing under the laws of the State of Delaware and has
the requisite corporate power and authority to own, lease or operate its
properties and to carry on its business as it is now being conducted and as it
is proposed to be conducted. The Company has no subsidiaries or direct or
indirect ownership in any firm, corporation or business which either,
individually or in the aggregate, is material to the business of the Company.
The Company is qualified to do business and is in good standing as a foreign
corporation in every jurisdiction in which its ownership of property or conduct
of business requires it so to be qualified and in which the failure to so
qualify would have a material adverse effect on the financial condition or
business of the Company.

 

  (b)

Authorization. The Company has the corporate power and authority to execute and
deliver this Agreement, the Securities and the Conversion Securities and to
perform its obligations hereunder and thereunder. This Agreement, the
Securities, the Warrant Shares and the Conversion Securities have been duly
authorized by all necessary corporate action on behalf of the Company, have been
duly executed

 

5



--------------------------------------------------------------------------------

 

and delivered by authorized officers of the Company, are valid and binding
agreements on the part of the Company and are enforceable against the Company in
accordance with their respective terms, except as the enforceability thereof may
be limited by bankruptcy, insolvency, moratorium, reorganization or other
similar laws affecting the enforcement of creditors rights generally and to
judicial limitations on the enforcement of the remedy of specific performance
and other equitable remedies. All corporate actions necessary for reservation
and issuance of the Conversion Securities and the Warrant Shares has been taken.
The Conversion Securities and the Warrant Shares when issued pursuant to
conversion of the Note or the exercise of the Warrant will be duly authorized,
validly issued, fully paid and nonassessable, free and clear of any and all
liens, charges, claims, encumbrances and preemptive rights.

 

  (c) No Violation. Neither the execution and delivery of this Agreement, the
Securities, the Warrant Shares and the Conversion Securities by the Company, nor
the performance by the Company of its obligations hereunder or thereunder, nor
the consummation of the transactions contemplated hereby or thereby will:
(a) conflict with or result in any breach of any provision of the Certificate of
Incorporation or By-Laws of the Company; (b) result in a default (or give rise
to any right of termination, cancellation or acceleration) under any of the
terms, conditions or provisions of any note, lease, mortgage, license, agreement
or other instrument or obligation to which the Company is a party or by which
any of its assets may be bound, except for such defaults (or rights of
termination, cancellation or acceleration) as to which requisite waivers or
consents have been obtained or which, in the aggregate, would not result in a
material adverse effect on the Company; (c) violate any order, writ, injunction,
decree, statute, rule or regulation applicable to the Company or any of its
assets, except for violations which would not result in a material adverse
effect on the Company; or (d) result in the creation or imposition of any liens,
charges or encumbrances upon any assets of the Company.

 

  (d) SEC Reports. The Company has filed all reports, registration statements
and other filings with the Securities and Exchange Commission (the “Commission”)
required to be filed by it pursuant to the Securities Act of 1933, as amended
(the ”Securities Act”), and the Securities Exchange Act of 1934, as amended
(the ”Exchange Act”). All such reports, registration statements and other
filings (including all notes, exhibits and schedules thereto, all documents
incorporated by reference therein, and any amendments thereto) are collectively
referred to herein as the “SEC Reports.” As of their respective dates of filing
with the Commission, the SEC Reports complied in all material respects with all
of the rules and regulations of the Commission and did not contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary in order to make the statements made therein, in
light of the circumstances under which they were made, not misleading.

 

  (e)

Financial Statements. The financial statements of the Company included in the
SEC Reports (the “Financial Statements”) have been prepared in accordance with

 

6



--------------------------------------------------------------------------------

 

United States generally accepted accounting principles consistently applied and
fairly present the financial position of the Company at the dates thereof and
the results of the Company’s operations and cash flows for the periods then
ended (subject, in the case of unaudited statements, to normal adjustments and
the omission of footnotes). The Company has no material liabilities, known or
unknown, absolute, contingent or otherwise, except for (i) those liabilities
that are required to be set forth in the Financial Statements, the notes thereto
or the SEC Reports pursuant to generally accepted accounting principles, and
(ii) liabilities that have been incurred in the ordinary course of business
since September 30, 2005.

 

  (f) No Material Adverse Change. There have not been any changes in the assets,
properties, liabilities, financial condition, business or operations of the
Company from that reflected in the Financial Statements except for (i) changes
in the ordinary course of business which have not been, either individually or
in the aggregate, materially adverse and (ii) the Company’s continued operating
losses and negative cash flow.

 

  (g) Authorized Capital Stock. The authorized capital stock of the Company is
30,000,000 shares of Common Stock, $0.01 par value per share, and 5,000,000
shares of preferred stock, $0.01 par value per share. 4,333,334 preferred shares
have been designated as Series A Convertible Preferred Stock, 250,000 preferred
shares have been designated as Series B Convertible Preferred Stock, 166,666
preferred shares have been designated as Series C Convertible Preferred Stock
and 250,000 preferred shares have been designated as Series A Junior Preferred
Stock. There are currently issued and outstanding 3,808,289 shares of Common
Stock, 4,333,334 shares of Series A Preferred, 236,934 shares of Series B
Preferred and 100,021 shares of Series C Preferred. Collectively, the preferred
shares are convertible into 5,907,732 shares of Common Stock. The issued and
outstanding shares of capital stock of the Company have been duly authorized,
validly issued and are fully paid and nonassessable. As of the date hereof, the
Company has outstanding options and warrants to purchase 842,588 shares and
488,419 shares, respectively, of Common Stock. Except as set forth in the
preceding sentence, there are no other outstanding warrants, options or other
rights to acquire any shares of capital stock of the Company, except for the
Conversion Securities issued upon conversion of the Notes, the Warrant Shares
issued upon the exercise of the Warrants, the warrant (and related underlying
shares of common stock) issued to Fleming Securities, Inc. issued in connection
with this Bridge Financing and as disclosed in the SEC Reports. All of the above
securities of the Company were issued in compliance with all applicable federal
and state securities laws and were not issued in violation of or subject to any
preemptive rights or other rights to subscribe for or purchase securities.

 

  (h)

Intellectual Property. The Company owns or possesses adequate rights to use all
patents, patent rights, inventions, trademarks, trade names, copyrights,
licenses, domain names, governmental authorizations, trade secrets and know-how
that are used or necessary for the conduct of its business; the Company has not
received

 

7



--------------------------------------------------------------------------------

 

any notice of, and has no knowledge of, any infringement of or conflict with
asserted rights of others with respect to any patents, patent rights,
inventions, trademarks, trade names, copyrights, licenses, governmental
authorizations, trade secret or know-how that, individually or in the aggregate,
if the subject of an unfavorable decision, ruling or finding, would have a
material adverse effect on the condition (financial or otherwise), earnings,
operations or business of the Company and its subsidiaries considered as a
whole.

 

  (i) Securities Laws. Subject to the accuracy of the representations of the
Investor in Section 3, no consent, authorization, approval, permit or order of
or filing with any governmental or regulatory authority is required under
current laws and regulations in connection with the execution and delivery of
this Agreement or the offer, issuance, sale or delivery to the Investor of the
Note, the Warrant, the Warrant Shares or the Conversion Securities other than
the filing with the Commission of a Form D pursuant to Regulation D under the
Securities Act, and the qualification thereof, if required, under applicable
state securities laws, which qualification has been or will be effected as a
condition of the sale of the Securities and the issuance of the Conversion
Securities and Warrant Shares.

 

  (j) Litigation. There are no actions, suits, proceedings or investigations
pending or, to the best of the Company’s knowledge, threatened against the
Company or any of its properties before or by any court or arbitrator or any
governmental body, agency or official in which there is a reasonable likelihood
(in the judgment of the Company) of an adverse decision that (a) would have a
material adverse effect on the Company’s properties or assets or the business of
the Company as presently conducted or proposed to be conducted or (b) would
impair the ability of the Company to perform in any material respect its
obligations under this Agreement. The Company is not in default with respect to
any judgment, order or decree of any court or governmental agency or
instrumentality which, individually or in the aggregate, would have a material
adverse effect on the assets, properties or business of the Company.

 

5. Registration Rights. The Company shall register the Warrant Shares and the
Common Stock underlying the Conversion Securities with the Securities and
Exchange Commission on any registration statement filed by the Company pursuant
to Section 6 of the Stock Purchase Agreement, dated as of May 6, 2005, between
the Company and the Series C Investors listed therein.

 

6. Miscellaneous.

 

  (a) The Company will file with the Commission, on a timely basis, all SEC
Reports required to be filed under the Exchange Act and any other documents
required to meet the public information requirements of Rule 144(c) under the
Securities Act.

 

  (b)

This Agreement and the rights and obligations of the parties hereunder shall not
be assignable by the Investor, in whole or in part, except by operation of law.

 

8



--------------------------------------------------------------------------------

 

This Agreement shall inure to the benefit of and be binding upon and be
enforceable by the successors and permitted assigns of the parties hereto.

 

  (c) Neither this Agreement nor any provision hereof may be amended, modified,
waived or discharged without the written consent of the parties hereto.

 

  (d) This Agreement, including the exhibits attached hereto, constitutes the
entire agreement of the parties relative to the subject matter hereof and
supersedes any and all other agreements and understanding, whether written or
oral, relative to the matters discussed herein.

 

  (e) All representations and warranties contained herein shall survive after
the execution and delivery of this Agreement for a period of one (1) year from
the date hereof. All covenants and agreements which by their terms are to be
performed after the date hereof will survive indefinitely, unless such covenants
and agreements by their terms expire at an earlier date, in which case they will
expire on such earlier date.

 

  (f) All notices, requests, consents and other communications required or
permitted hereunder shall be in writing and shall be given in writing by
personal delivery, facsimile, commercial air delivery service or by registered
or certified mail, postage prepaid, return receipt requested, addressed to the
Company at the address set forth in the introductory paragraph to this Agreement
and to the Investor at the address set forth on the signature page hereto, or at
such other address as the respective parties may designate by like notice from
time to time. Notices so given shall be effective upon the earlier of:
(a) receipt by the party to which notice is given (which, in the instance of a
facsimile, shall be deemed to have occurred at the time that the machine
transmitting the facsimile verifies a successful transmission of the facsimile);
(b) on the fifth business day following the date such notice was deposited in
the mail; or (c) on the second business day following the date such notice was
delivered to a commercial air delivery service.

 

  (g) This Agreement shall be construed and enforced in accordance with the laws
of the State of Minnesota.

 

  (h) This Agreement may be executed in two or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument. This Agreement may be executed by facsimile.

 

[NEXT PAGE IS SIGNATURE PAGE]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company and the Investor have executed this Agreement
effective as of the date first written above.

 

Principal Amount of Note Being Purchased: $                

(Aggregate Purchase Price of the Note is the Principal Amount of the Note)

 

--------------------------------------------------------------------------------

Print Name of Investor

 

--------------------------------------------------------------------------------

Signature of Investor

IMPORTANT - INVESTOR MUST INITIAL THE APPROPRIATE REPRESENTATION IN SECTION 3(a)
ABOVE BEFORE THE COMPANY WILL CONSIDER THIS SUBSCRIPTION.

Social Security Number/ Taxpayer

Identification Number:

 

--------------------------------------------------------------------------------

Address:

 

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

If the Note will be held as joint tenants, tenants in common or community
property, please complete the following:

 

--------------------------------------------------------------------------------

Print name of spouse or other co-subscriber

 

--------------------------------------------------------------------------------

Signature of spouse or other co-subscriber

 

--------------------------------------------------------------------------------

Print the manner in which securities to be held

 

--------------------------------------------------------------------------------

Social Security number of co-subscriber

 

10



--------------------------------------------------------------------------------

ACCEPTED BY:

 

OPTICAL SENSORS INCORPORATED  

Date:

 

 

--------------------------------------------------------------------------------

By  

 

--------------------------------------------------------------------------------

            Paulita LaPlante, President and CEO        

 

Exhibits:

 

A   –   Promissory Note B   –   Warrant to purchase Series C Stock C   –  
Security Agreement D   –   Certificate of Designation -Series C Preferred Stock
E   –   List of materials delivered to Investor

 

11